Per Curiam.

The question presented is whether, for purposes of taxation, a split listing of the building having a single ownership may be effected by a horizontal plane separating the first and second floors from those above.
Under authority of Section 5560, General Code, providing for split listing, for tax exemption, of a single •parcel of real estate having a single ownership, and the construction given that section in the case of *511Trustees of The Church of God of Cleveland v. Board of Tax Appeals, 159 Ohio St., 517, 112 N. E. (2d), 633, there may be a split listing as requested by applicant.
The decision of the Board of Tax Appeals, being unlawful, is reversed, and the cause is remanded for further proceedings according to law.

Decision reversed.

Middleton, Taft, Hart, Stewart and Lamneck, JJ., concur.